UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2016 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 001-37621 26-0513559 (State or other jurisdiction (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive offices) (Zip Code) (985) 345-7685 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 18, 2016 the Board of Directors of First Guaranty Bancshares, Inc. ("First Guaranty") declared a quarterly cash dividend on First Guaranty's outstanding shares of common stock of $0.16 per share.The dividend will be payable to shareholders of record as of September 20, 2016 and is expected to be paid on September 30, 2016. This is the 93rd consecutive quarterly dividend paid to common shareholders since 1993. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. (Registrant) Date: August 22, 2016 By: /s/Alton B. Lewis, Jr. Alton B. Lewis, Jr. Vice Chairman of the Board and PrincipalExecutive Officer 3
